[Cite as State v. Myers, 2015-Ohio-4789.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   C.A. CASE NO. 26161
                                                  :
 v.                                               :   T.C. NO. 13CRB10811
                                                  :
 GENEICE MYERS                                    :   (Criminal appeal from
                                                  :    Municipal Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                            OPINION

               Rendered on the ___20th___ day of ____November___, 2015.

                                             ...........

STEPHANIE L. COOK, Atty. Reg. No. 0067101 and EBONY N. WREH, Atty, Reg. No.
0080629, Assistant City Prosecutor, 335 W. Third Street, Rm. 372, Dayton, Ohio 45402
     Attorney for Plaintiff-Appellee

THOMAS B. SCOTT, Atty. Reg. No. 0075341, Suite 2103, 130 W. Second Street, Dayton,
Ohio 45402
      Attorney for Defendant-Appellant

                                            .............

DONOVAN, J.

        {¶ 1} This matter is before the court on the Notice of Appeal of Geneice Myers,

filed April 8, 2014. Myers was convicted, following a January 23, 2014 bench trial in

Dayton Municipal Court, of one count of telecommunications harassment, in violation of
                                                                                       -2-


R.C. 2917.21(B), a misdemeanor of the first degree. She received a sentence of 180

days, with 180 days suspended, and six months of community control sanctions, requiring

25 hours of community service to be completed by July 11, 2014, and basic supervision

for six months. Myers was further ordered to complete a one-day anger management

class through the probation department. Myers was released from community control

on October 27, 2014.

      {¶ 2} Myers asserts three assignments of error herein as follows:

             THE COURT COMMITTED REVESIBLE ERROR BY DENYING

      APPELLANT’S MOTION FOR ACQUITTAL PURSUANT TO CRIMINAL

      RULE 29.

             And,

             THE       APPELLANT’S       CONVICTION         FOR      TELEPHONE

      HARASSMENT WAS AGAINTST THE MANIFEST WIGHT OF THE

      EVIDENCE.

             And,

             THE APPELLAN’T CONDUCT DID NOT RISE TO THE LEVEL OF

      ABUSE, THREAT OR HARASS. (SIC)

      {¶ 3} Myers did not seek a stay of her misdemeanor sentence. As this Court has

previously noted:

             * * * It is well-settled that “where a criminal defendant, convicted of

      a misdemeanor, voluntarily satisfies the judgment imposed upon him or her

      for that offense, an appeal from the conviction is moot unless the defendant

      has offered evidence from which an inference can be drawn that he or she
                                                                                            -3-


       will suffer some collateral legal disability or loss of civil rights stemming from

       that conviction.” * * *

State v. Byrd, 185 Ohio App. 3d 30, 2009-Ohio-5606, 923 N.E.2d 161, ¶ 10 (2d Dist.).

       {¶ 4} Myers has satisfied her misdemeanor sentence. She did not seek a stay

from the trial court or this Court and offers no evidence of a collateral consequence of her

conviction. Accordingly her moot appeal is dismissed.




                                         ..........

FAIN, J. and WELBAUM, J., concur.

Copies mailed to:

Stephanie L. Cook
Ebony N. Wreh
Thomas B. Scott
Hon. Christopher D. Roberts